Citation Nr: 1506996	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), dysthymia and major depressive disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland Oregon.

In September 2012, the Veteran and his spouse testified at a hearing before the
undersigned, and a transcript of the hearing is of record.

The Veteran initially filed claims of entitlement to service connection for PTSD and
depression, however, the Board has expanded the issue on appeal to encompass all
acquired psychiatric disabilities.  See Clemons v Shinseki, 23 Vet App 1 (2009)
(holding that the scope of a mental health disability claim includes any mental
disability that may reasonably be encompassed by the claimant's description of the
claim, reported symptoms and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets having to remand the Veteran's appeal for a second time. However, additional evidentiary development is required before the Board is able to decide the issue on its merits.

It is undisputed that the Veteran has a currently diagnosed acquired psychiatric disability.  In particular, he has been diagnosed recently with dysthymia (September 2009 VA examination) and depressive disorder (September 2011 private assessment, and June 2012 and January 2014 VA examinations).  Additionally, the Veteran's psychologist, Dr. S.C., recently diagnosed the Veteran with PTSD in January 2014.  
Turning first to PTSD, the Board notes that establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  

The Veteran asserts in pertinent part that he experienced fear for his life during rocket attacks at or near his base during his confirmed Vietnam service.  Since describing this stressor to VA, it does not appear that the AOJ attempted to verify whether his unit experienced rocket fire in Vietnam.  Indeed, the Veteran's Foreign Service record indicates that the Veteran served from July 1968 to July 1969 in Vietnam.  He served with the 560th General Supply Company from August 4, 1968 to April 1, 1969, at which time he joined the 452nd General Supply Company for the remainder of his Vietnam service.  In a statement received by VA in June 2011, the Veteran indicated that he experienced rocket attacks at Da Nang airport, where he worked, and later in Phu Bai.  On remand, the AOJ should contact the Veteran and request that he provide any additional information he has concerning the timing and location of these rocket attacks.  Upon the Veteran's response, the AOJ should send a request to the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or other agency deemed appropriate for any corroborating information about the presence of rocket or mortar attacks at or near where the Veteran's company was stationed within the appropriate time periods.   Indeed, the Veteran's Vietnam service dates, his company information, and the time periods and locations within which the Veteran claims he experienced rocket attacks should be sent to such agencies for reference.

The Board is aware that recent amendments to 38 C.F.R. § 3.304(f), in certain circumstances, eliminate the requirements for corroborating evidence of the claimed in-service stressor if such is related to "fear of hostile military or terrorist activity."  Significantly however, the provision requires that a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD, and that his symptoms are related to the claimed stressor.  To date, no VA examiner has diagnosed the Veteran with PTSD, or related the Veteran's current symptoms to his claimed stressors.  As such, stressor corroboration is still required to support the Veteran's service-connection claim as it relates to PTSD.

The Board adds that on one occasion during the appeal period, the Veteran asserted that he was raped by another soldier during service just before going AWOL. See the Veteran's June 2011 handwritten letter, pages 8 and 9.  To the extent the Veteran is asserting that he may have developed PTSD due to in-service military sexual trauma, the Board notes that that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  On remand, the AOJ should provide such notice to the Veteran, and request the Veteran's complete personnel file.

With respect to the Veteran's depressive disorder and dysthymia, the Board notes that it specifically requested in its November 2013 remand instructions that a VA examiner discuss whether any identified psychiatric disability was incurred in, aggravated by, or otherwise caused by active duty or any incident therein.  The examiner was to note that the Veteran's psychiatric evaluation was normal at enlistment and that he is presumed to have been in sound condition at enlistment.  Upon review of the January 2014 VA examiner's report and his subsequent March 2014 addendum opinion, it does not appear that the examiner presumed as much.  Indeed, the examiner explained in March 2014 that the cause of the Veteran's depression is related to childhood sexual abuse.  Without further explanation, the examiner then simply concluded, "Therefore, the veteran's depression was not incurred in, caused by or aggravated by the veteran's military active duty."  Even if the examiner's conclusions about causation are accurate, it does not follow that simply because the cause of the Veteran's depression is related to childhood sexual abuse, that such disability did not manifest during service, as the Veteran has stipulated on multiple occasions.  There is no indication in the VA examiner's report that he presumed the Veteran entered service in sound condition, nor is there discussion of the Veteran's February 1970 in-service mental health assessment, which included a diagnosis of passive-aggressive personality, and noted that the Veteran's condition "was part of a character and behavior disorder").  On remand, a new examination should be scheduled addressing the etiology of the Veteran's claimed acquired psychiatric disability in compliance with the Board's instructions below.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the July 13, 2010 regulations changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f), and the criteria necessary to substantiate a service-connection claim for PTSD based on a personal assault as per the M21-1 MR and the Court's holding in Patton v. West, 12 Vet. App. 272, 278 (1999). A copy of the letter should also be sent to the Veteran's representative.

2.  Send a letter to the Veteran and his representative requesting that the Veteran provide specific details of the stressor events the Veteran claims occurred during his period of active duty service from 1967 to 1970, to include approximate dates and locations of the described events.  In particular, the Veteran should specify where and when he served in Vietnam under rocket fire.  Attach to this letter another copy of VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  Request that the Veteran provide approximate dates and details concerning any in-service assault that he may have experienced onto this form, and return it to VA. 

3.  Upon receipt of the Veteran's response, undertake any necessary development to independently verify the Veteran's described stressors, to include his assertion that he experienced rocket fire while serving at Da Nang Airport and in Phu Bai during his Vietnam service while serving with the 560th General Supply Company from August 4, 1968 to April 1, 1969 and the 452nd General Supply Company from April 1, 1969 to July 28, 1969.  Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

4.  Request the Veteran's complete personnel file and associate a copy with the claims file.  

5.  Schedule the Veteran for a VA mental disorders examination.  The entire claims file and a copy of this REMAND should be made available and be reviewed by the examiner in conjunction with this psychiatric examination, and the examiner should confirm that such records were available for review. 

The examiner is requested to specifically address whether the Veteran currently meets or met the DSM criteria for a diagnosis of major depressive disorder, dysthymia or any other psychiatric disorder including PTSD at any time during the appeal period. 

If so, for each diagnosed disability, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of active duty service.  The examiner should presume that the Veteran entered service in sound condition, and should specifically comment upon the Veteran's February 1970 in-service neuropsychiatric report, diagnosing passive-aggressive personality, and noting that the Veteran's condition "was part of a character and behavior disorder" [Emphasis added].

If a current personality disorder is diagnosed, the examiner should determine whether such disability was subject to a superimposed disease or injury during active duty service, to include the Veteran's reported in-service stressor(s).  If so, the examiner should then determine whether it at least as likely as not that any current diagnosed psychiatric disorder had its onset in, or is otherwise related to this superimposed disease or injury.

If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  The examiner should also indicate whether the stressor involved fear of hostile military or terrorist activity and whether his symptoms are related to the claimed stressor.  The examiner should specifically comment upon the conflicting findings of prior VA examines (who did not identify the presence of PTSD) and the findings of the Veteran's psychologist, Dr. S.C., who in January 2014 did in fact diagnose the Veteran with PTSD.

All opinions provided must be thoroughly explained, and a comprehensive rationale for all conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

6.  After accomplishing the above, readjudicate the issue on appeal and review all relevant evidence of record.  If the issue remaining on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




